Allowable Subject Matter

Claims 1-8, 11-21 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is Heydon (PGPub 2007/0255601) teaches
An insurance policy is stored (101) as a plurality of discrete temporally-sequential policy data revisions. A legally binding revision for a first given date is then determined (102) by identifying all policy data revisions effective on the first given date and choosing a most temporally recent policy data revision temporally prior to a second given date. When a new policy data revision is (103) temporally subsequent as compared to a first policy data revision and also comprises a legally effective date range preceding at least in part an effective date range of the first policy data revision, legally non-overlapping policy data revisions are created (104) for each legally overlapping effective date range as exists between the new policy data revision and all temporally preceding revisions. Each newly-created legally non-overlapping policy data revision comprises changes introduced by the new policy data revision and at least one temporally preceding policy data revision.
Heydon did not disclose storing the first portion of duplicate editable policy elements that were revised; and

associating the read-only, now-current version of the insurance policy with a model number;
use the memory to store the current version as a now-previous version of the insurance policy that is no longer presently legally effective, wherein storing the current version as the now-previous version includes compressing the now-previous version of the insurance policy at least in part by recording differences between the now-previous version of the insurance policy and the now-current version of the insurance policy;  
in response to a request to retrieve the now-previous version of the insurance policy, reconstruct the now-previous version of the insurance policy at least in part by successively applying the recorded differences from the now-current version of the insurance policy.
Tinnirello (PGPub 2006/0036527) teaches the invention relates to a system and method for collection, analysis, and submission of data for use in financial regulatory compliance in the insurance industry. In a preferred embodiment, the invention integrates an independently developed, standardized financial statement for collection of data by an insurance company, analyzes the collected data for compliance with specifications of a regulatory authority, and submits the data electronically and by other means to the regulatory authority. The financial statement provides detail on each insurer's business and investment risks, as well as information on insurance claims and reserves. The financial statement is one of several elements used by regulatory agencies and insurance-industry services providers to assess the financial strength of an insurance company. This assessment provides a reliable, objective means of indicating the financial strength and performance of insurance companies.
Tinnirello did not disclose storing the first portion of duplicate editable policy elements that were revised; and
storing the second portion of duplicate editable policy elements that were unrevised;
associating the read-only, now-current version of the insurance policy with a model number;
use the memory to store the current version as a now-previous version of the insurance policy that is no longer presently legally effective, wherein storing the current version as the now-previous version includes compressing the now-previous version of the insurance policy at least in part by recording differences between the now-previous version of the insurance policy and the now-current version of the insurance policy; [[and]]
in response to a request to retrieve the now-previous version of the insurance policy, reconstruct the now-previous version of the insurance policy at least in part by successively applying the recorded differences from the now-current version of the insurance policy
The non-patent literature Author; IP.com # IPCOM000159809D: Obtaining Real-Time Property Policy Information Using the Internet. Date 10/29/2007,
discloses a business method is disclosed that allows a property insurance policyholder/customer to view basic policy information on the internet for the property holder’s active property insurance policies (e.g., renter’s, homeowner’s, or fire insurance policies). Furthermore, according to some embodiments, the policyholder is capable of printing a “read-only” copy of the policy.
IP.com # IPCOM000159809D: Obtaining Real-Time Property Policy Information Using the Internet did not disclose storing the first portion of duplicate editable policy elements that were revised; and
storing the second portion of duplicate editable policy elements that were unrevised;
associating the read-only, now-current version of the insurance policy with a model number;
use the memory to store the current version as a now-previous version of the insurance policy that is no longer presently legally effective, wherein storing the current version as the now-previous version includes compressing the now-previous version of the insurance policy at least in part by recording differences between the now-previous version of the insurance policy and the now-current version of the insurance policy; 
in response to a request to retrieve the now-previous version of the insurance policy, reconstruct the now-previous version of the insurance policy at least in part by successively applying the recorded differences from the now-current version of the insurance policy


The claims overcome 35 USC 101 because the invention is a practical application of the judicial exception. More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment. (see Patent Board decision 2/13/20 analysis where the claims are found to be a practical application)

Examiner believes that the practical application pertains to an insurance policy management computing system (201) stores a legally-binding insurance policy as a read-only document including the complete policy history. To facilitate revisions to the policy, the computing system (201) provides an opportunity (202) to revise an insurance policy and recalls (203) the currently legally-binding insurance policy. Since the legally-binding insurance policy is a read-only document, the computing system (201) uses the legally-binding policy to generate an editable version that is a complete copy of the legally-binding policy. Once the editable version of the insurance policy has been generated, the input revisions can be incorporated into the policy and then, the revised version of the insurance policy is saved as a read-only, now-current version of the insurance policy. The new legally-binding insurance policy has a new creation and effective dates of the various policy elements. To evaluate the insurance policy, the most recently bound legally-binding insurance policy is accessed and that document contains the currently effective policy, as well as the policy history.
The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3692                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692